                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT L. WOODARD,                              :
                                                :
                             Petitioner,        :          CIVIL ACTION NO. 02-8543
                                                :
       v.                                       :
                                                :
JOHN E. WETZEL, et al.,                         :
                                                :
                             Respondents.       :

                                            ORDER

       AND NOW, this 10th day of March, 2020, after considering the “Motion to Vacate Order

Denying Habeas Relief Pursuant to Fed. R. Civ. Proc. 60(b)(6)” filed by the pro se petitioner,

Robert L. Woodard (Doc. No. 47); and for the reasons set forth in the separately filed memorandum

opinion, it is hereby ORDERED as follows:

       1.      The “Motion to Vacate Order Denying Habeas Relief Pursuant to Fed. R. Civ. Proc.

60(b)(6)” (Doc. No. 47) is DISMISSED WITHOUT PREJUDICE for lack of subject-matter

jurisdiction; and

       2.      A certificate of appealability SHALL NOT issue.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
